



Exhibit 10.6


SECOND AMENDMENT
TO CREDIT AND GUARANTY AGREEMENT


This SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
entered into as of January 26, 2018, by and among TAO GROUP OPERATING LLC, a
Delaware limited liability company (“Company”), TAO Group Intermediate Holdings
LLC, a Delaware limited liability company (“Holdings”), certain Subsidiaries of
Company as Guarantors, the Lenders identified on the signature pages hereto and
GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P., a Delaware limited partnership
(“GSSLG”), as Administrative Agent for the Lenders (together with its permitted
successors and assigns in such capacity, “Administrative Agent”) and as
Collateral Agent for the Lenders (together with its permitted successors and
assigns in such capacity, “Collateral Agent”).
W I T N E S S E T H
WHEREAS, the Credit Parties, the Lenders and GSSLG, as Administrative Agent,
Collateral Agent and Lead Arranger, are parties to that certain Credit and
Guaranty Agreement, dated as of January 31, 2017, as amended by the First
Amendment thereto, dated as of May 19, 2017 (the “Existing Agreement”; the
Existing Agreement, as amended by this Amendment, the “Amended Agreement”; and
as the Amended Agreement may hereafter be amended, restated, amended and
restated, joined, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”); and
WHEREAS, the Credit Parties have requested that Administrative Agent and the
Lenders amend certain terms of the Existing Agreement as set forth herein, and
Administrative Agent and the Lenders are willing to amend certain terms of the
Existing Agreement as set forth herein, subject to the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Defined Terms. Each capitalized term used herein and not defined herein shall
have the meaning ascribed to such term in the Amended Agreement.
2.Amendment to the Existing Agreement. Effective as of the Effective Date (as
defined below), the Existing Agreement is hereby amended as follows:
(a)Section 1.01. The definition of “Excluded Property” contained in Section 1.01
of the Existing Agreement is hereby amended by adding the following words
immediately after the phrase “(xii) Excluded Accounts”:
“(but not the proceeds of any Collateral deposited in any Excluded Account which
is a zero balance Deposit Account)”


-1-



--------------------------------------------------------------------------------






3. Conditions Precedent to Amendment. The satisfaction of or waiver of each of
the following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof (the date of such effectiveness
being herein called the “Effective Date”):
(a)Administrative Agent shall have received this Amendment duly and validly
executed by the parties hereto, in form and substance satisfactory to
Administrative Agent.


(b)Before and after giving effect to this Amendment, the representations and
warranties contained in the Existing Agreement, this Amendment and the other
Credit Documents shall be true and correct in all material respects on and as of
the Effective Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date.


(c)Before and after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing as of the Effective Date.


4. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.


5. Representations and Warranties. Each Credit Party hereby represents and
warrants to Administrative Agent, the Collateral Agent, and the Lenders that:


(a)    The representations and warranties in the Existing Agreement and the
other Credit Documents are true and correct in all material respects on and as
of the Effective Date to the same extent as though made on and as of that date,
except to the extent that such representations and warranties specifically
relate to an earlier date, in which case, such representations and warranties
are true and correct in all material respects as of such earlier date.


(b)    The execution, delivery and performance of this Amendment are within such
Credit Party’s limited liability company or corporate powers, have been duly
authorized by all necessary limited liability company or corporate action on the
part of such Credit Party, and are not in contravention of the terms of such
Credit Party’s Organizational Documents.


(c)    This Amendment has been duly executed and delivered by such Credit Party,
and this Amendment and the Amended Agreement constitute the legal, valid and
binding obligation of such Credit Party, enforceable against such Credit Party
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights


-2-



--------------------------------------------------------------------------------





generally or by equitable principles relating to enforceability and general
principles of equity.


(d)    The execution, delivery and performance of this Amendment by such Credit
Party and the consummation of the transactions contemplated hereby do not and
not violate any law, governmental rule or regulation applicable to such Credit
Party, or any order, judgment or decree of any court or other agency of a
government binding on such Credit Party, or any Contractual Obligation of any
Credit Party, except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


(e)    Before and after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing as of the Effective Date.


(f)    Since the date of the most recent balance sheet included in the financial
statements delivered to Administrative Agent, no event, circumstance or change
has occurred that has caused or evidences, either individually or in the
aggregate, a Material Adverse Effect.


6. Entire Agreement; Effect of Amendment.
 
(a) This Amendment, and the terms and provisions hereof, constitute the entire
agreement among the parties pertaining to the subject matter hereof and
supersede any and all prior or contemporaneous amendments relating to the
subject matter hereof. There are no oral agreements among the parties pertaining
to the subject matter hereof. Each of the Existing Agreement and the other
Credit Documents (each as amended, modified or waived hereby) shall be and
remain in full force and effect in accordance with its terms and hereby is
ratified and confirmed in all respects. The execution, delivery, and performance
of this Amendment shall not, except as expressly set forth herein, operate as a
consent to, as a waiver of or as an amendment of, any right, power, or remedy of
any Agent or Lender, as in effect prior to the date hereof. To the extent any
express terms or provisions of this Amendment conflict with those of the
Existing Agreement or other Credit Documents, the terms and provisions of this
Amendment shall control.


(b) Except as expressly provided in Section 2 above, all of the other terms,
provisions and conditions of the Existing Agreement and the other Credit
Documents shall remain and continue in full force and effect. Each of the Credit
Parties is hereby notified that irrespective of (i) any waivers previously
granted by any Agent or Lender regarding the Existing Agreement and the Credit
Documents, (ii) any previous failures or delays of any Agent or the Lenders in
exercising any right, power or privilege under the Existing Agreement or the
Credit Documents or (iii) any previous failures or delays of any Agent or the
Lenders in the monitoring or in the requiring of compliance by any Credit Party
with the duties, obligations, and agreements of any Credit Party in the Existing
Agreement and the Credit Documents, hereafter, each Credit Party will be
expected to comply strictly with its duties, obligations and agreements under
the Credit Agreement and the other Credit Documents. Except as expressly
provided above, nothing contained in this Amendment or any other communication
between any Agent and/or Lenders and the Credit Parties shall be a waiver of any
past, present or future violation, Default or Event


-3-



--------------------------------------------------------------------------------





of Default of the Credit Parties under the Credit Agreement or any Credit
Documents. Similarly, each of the Agent and the Lenders hereby expressly
reserves any rights, privileges, and remedies under the Credit Agreement and
each Credit Document that any Agent or the Lenders may have with respect to each
violation, Default or Event of Default, and any failure by any Agent or the
Lenders to exercise any right, privilege or remedy as a result of the violation
set forth above shall not directly or indirectly in any way whatsoever either
(i) impair, prejudice or otherwise adversely affect the rights of any Agent or
the Lenders at any time to exercise any right, privilege or remedy in connection
with the Credit Agreement or any Credit Documents, (ii) amend or alter any
provision of the Credit Agreement or any Credit Documents or any other contract
or instrument, or (iii) constitute any course of dealing or other basis for
altering any obligation of the Credit Parties or any rights, privilege or remedy
of any Agent or the Lenders under the Credit Agreement or any Credit Documents
or any other contract or instrument. Nothing in this Amendment shall be
construed to be a consent by any Agent or the Lenders to any prior, existing or
future violations of the Credit Agreement or any Credit Document or to any other
transaction involving the Credit Parties.


7. Counterparts; Electronic Execution. This Amendment is a Credit Document. This
Amendment may be executed in any number of counterparts (and by the different
parties hereto in different counterparts), each of which when so executed and
delivered shall be deemed an original, but all of such counterparts together
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile, PDF copy or
other electronic transmission shall be effective as delivery of an original
manually executed counterpart of this Amendment.


8. Further Assurances. Each Credit Party agrees to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as may be reasonably necessary to carry out the
intent of this Amendment.


9. Consent and Ratification of Guarantors. Each of the undersigned Guarantors
hereby (a) consents to the transactions contemplated by this Amendment;
(b) acknowledges and reaffirms its obligations owing to Administrative Agent,
the Collateral Agent, and each Lender under any Credit Document (as amended,
modified or waived hereby) to which it is a party; and (c) agrees that each of
the Credit Documents (as amended, modified or waived hereby) to which it is a
party is and shall remain in full force and effect. Although each of the
undersigned Guarantors has been informed of the matters set forth herein and has
acknowledged and agreed to same, it understands that Administrative Agent, the
Collateral Agent, and the Lenders have no obligation to inform it of such
matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty.


10. Miscellaneous.


(a) Upon the effectiveness of this Amendment, each reference in the Existing
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Existing Agreement shall mean and refer to the Amended
Agreement.


-4-



--------------------------------------------------------------------------------









(b) Upon the effectiveness of this Amendment, each reference in the Credit
Documents to the “Credit Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Existing Agreement shall mean and refer to the
Amended Agreement.


(c) Company shall promptly reimburse Administrative Agent for actual and
reasonable expenses incurred by Administrative Agent in connection with the
preparation and execution of this Amendment (including, without limitation,
reasonable and documented fees, expenses and disbursements of legal counsel to
Agent) in accordance with Section 10.02 of the Credit Agreement.


[Signature Pages Follow]






















































































-5-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.


COMPANY:
TAO GROUP OPERATING LLC
 
 
 
 
 
By: /s/ Richard Wolf                                       
 
Name: Richard Wolf
 
Title: Co-President
 
 
 
 
HOLDINGS:
TAO GROUP INTERMEDIATE HOLDINGS LLC
 
 
 
 
 
By: /s/ Richard Wolf                                       
 
Name: Richard Wolf
 
Title: Co-President
 
 











[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





GUARANTOR SUBSIDIARIES:
11TH STREET HOSPITALITY LLC
 
289 HOSPITALITY, LLC
 
5 CHINESE BROTHERS LLC
 
55TH STREET HOSPITALITY HOLDINGS, LLC
 
57TH STREET HOSPITALITY GROUP, LLC
 
ALA HOSPITALITY LLC
 
ASIA CHICAGO MANAGEMENT LLC
 
ASIA FIVE EIGHT LLC
 
ASIA LAS VEGAS LLC
 
ASIA LOS ANGELES LLC
 
ASIA ONE SIX LLC
 
AVENUE HOSPITALITY GROUP, LLC
 
B&E LOS ANGELES LLC
 
BAYSIDE HOSPITALITY GROUP LLC
 
BD STANHOPE, LLC
 
BOWERY HOSPITALITY ASSOCIATES LLC
 
BUDDHA BEACH LLC
 
BUDDHA ENTERTAINMENT LLC
 
CHELSEA HOSPITALITY ASSOCIATES LLC
 
CHELSEA HOSPITALITY PARTNERS, LLC
 
CHINA MANAGEMENT, LLC
 
DEARBORN VENTURES LLC
 
GENCO LAND DEVELOPMENT CORP.
 
GUAPO BODEGA LAS VEGAS LLC
 
GUAPO BODEGA LLC
 
LOWER EAST SIDE HOSPITALITY LLC
 
MADISON ENTERTAINMENT ASSOCIATES LLC
 
NINTH AVENUE HOSPITALITY LLC
 
ROOF DECK AUSTRALIA, LLC
 
ROOF DECK ENTERTAINMENT LLC
 
RMC LICENSING LLC
 
RMNJ LICENSING LLC
 
RPC LICENSING LLC
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Richard Wolf                                       
 
Name: Richard Wolf
 
Title: Co-President
 
 







[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





 
 
GUARANTOR SUBSIDIARIES (Cont’d):
SEVENTH AVENUE HOSPITALITY LLC
 
STANTON SURF CLUB LLC
 
STRATEGIC DREAM LOUNGE, LLC
 
STRATEGIC DREAM MIDTOWN BL, LLC
 
STRATEGIC DREAM MIDTOWN LL, LLC
 
STRATEGIC DREAM MIDTOWN RT, LLC
 
STRATEGIC DREAM RESTAURANT, LLC
 
STRATEGIC DREAM ROOFTOP, LLC
 
STRIP VIEW ENTERTAINMENT LLC
 
TAO GROUP MANAGEMENT LLC
 
TAO LICENSING LLC
 
TG HOSPITALITY GROUP, LLC
 
TSPW MANAGERS LA, LLC
 
VIP EVENT MANAGEMENT LLC
 
WPTS, LLC
 
WPTS RESTAURANT, LLC
 
STAY IN YOUR LANE HOLDINGS, LLC
 
MARQUEE BRAND HOLDINGS, LLC
 
TGPH RESTAURANT, LLC
 
TGPH NIGHTCLUB, LLC
 
SUITE SIXTEEN LLC
 
TAO PARK HOSPITALITY, LLC
 
TG HOSPITALITY LICENSING, LLC
 
MIAMI HOSPITALITY IP GROUP, LLC
 
MIAMI HOSPITALITY OPERATING GROUP, LLC
 
 
 
 
 
 
 
By: /s/ Richard Wolf                                       
 
Name: Richard Wolf
 
Title: Co-President
 
 



































[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





 
 
 
GOLDMAN SACHS SPECIALTY LENDING
 
GROUP, L.P.,
 
as Administrative Agent and Collateral Agent
 
 
 
 
 
By: /s/ Stephen W. Hipp                                              
 
Name:    Stephen W. Hipp
 
Title:    Authorized Signatory
 
 
 
 
 
 
 
GOLDMAN SACHS SPECIALTY LENDING
 
HOLDINGS, INC.,
 
as a Lender
 
 
 
 
 
By: /s/ Stephen W. Hipp                                                   
 
Name:    Stephen W. Hipp
 
Title:    Authorized Signatory
 
 
 
 
 
 































































[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





 
 
 
PROVIDENCE DEBT FUND III LP, as a Lender
 
 
 
By: Providence Debt Fund III GP L.P., its general
 
        partner
 
 
 
By: Providence Debt Fund III Ultimate GP Ltd., its
 
        general partner
 
 
 
 
 
By: /s/ Bryan Martoken                                        
 
Name: Bryan Martoken


 
Title: Director
 
 
 
 
 
 
 
BENEFIT STREET PARTNERS SMA-C SPV
 
LP, as a Lender
 
 
 
By: Benefit Street Partners L.L.C., its investment
 
       advisor
 
 
 
 
 
By: /s/ Bryan Martoken                                        
 
Name: Bryan Martoken
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
BENEFIT STREET PARTNERS SMA-C LP, as
 
a Lender
 
 
 
By: Benefit Street Partners L.L.C., its investment
 
       advisor
 
 
 
 
 
By: /s/ Bryan Martoken                                        
 
Name: Bryan Martoken
 
Title: Chief Financial Officer
 
 

















[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





 
 
 
BENEFIT STREET PARTNERS SMA LM LP,
 
as a Lender
 
 
 
By: Benefit Street Partners SMA LM GP L.P., its
 
        general partner
 
By: Benefit Street Partners SMA LM Ultimate GP
 
        LLC, its general partner
 
 
 
 
 
By: /s/ Bryan Martoken                                       
 
Name: Bryan Martoken


 
Title: Director
 
 
 
 
 
 
 
BENEFIT STREET PARTNERS CAPITAL
 
OPPORTUNITY FUND SPV LLC, as a Lender


 
 
 
By: Benefit Street Partners Capital Opportunity
 
       Fund L.P., its managing member
 
By: Benefit Street Partners Capital Opportunity
 
       Fund GP L.P., its general partner
 
By: Benefit Street Partners Capital Opportunity
 
       Fund Ultimate GP LLC, its general partner
 
 
 
 
 
By: /s/ Bryan Martoken                                       
 
Name: Bryan Martoken
 
Title: Director
 
 
 
 
 
 
 
BENEFIT STREET PARTNERS CAPITAL
 
OPPORTUNITY FUND LP, as a Lender
 
 
 
By: Benefit Street Partners Capital Opportunity
 
       Fund GP L.P., its general partner
 
By: Benefit Street Partners Capital Opportunity
 
       Fund Ultimate GP LLC, its general partner
 
 
 
 
 
By: /s/ Bryan Martoken                                       
 
Name: Bryan Martoken
 
Title: Director



[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





 
 
 
FORTRESS CREDIT OPPORUNTIES IX
 
CLO LIMITED, as a Lender
 
 
 
By: FCOD CLO Management LLC, its collateral
 
        manager
 
 
 
 
 
By: /s/ Constantine M. Dakolias                          
 
Name:     Constantine M. Dakolias
 
Title: President
 
 
 
 
 
FORTRESS CREDIT OPPORUNTIES V
 
CLO Limited, as a Lender
 
 
 
By: FCO V CLO CM LLC, its collateral manager
 
 
 
 
 
By: /s/ Constantine M. Dakolias                          
 
Name:     Constantine M. Dakolias
 
Title: President
 
 
 
FORTRESS CREDIT OPPORUNTIES VII
 
CLO Limited, as a Lender
 
 
 
By: FCO VII CLO CM LLC, its collateral manager
 
 
 
 
 
By: /s/ Constantine M. Dakolias                          
 
Name:     Constantine M. Dakolias
 
Title: President
 
 
 
 
 
DRAWBRIDGE SPECIAL OPPORTUNITIES
 
Fund LP, as a Lender
 
 
 
By: Drawbridge Special Opportunities GP LLC, its
 
       general partner
 
 
 
 
 
By: /s/ Constantine M. Dakolias                         
 
Name:     Constantine M. Dakolias
 
Title: President



[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

